Citation Nr: 0400599	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-17 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a back disability has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for a bilateral leg disability has been 
received.

3.  Whether new and material evidence to reopen a claim for 
service connection for a heart disability has been received.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
January 1946.

This appeal originates from a July 2002 rating decision that 
denied the appellant's petition to reopen claims for service 
connection for a back disability, a bilateral leg disability 
and a heart (cardiovascular) disability.  The appellant 
submitted a notice of disagreement with the decision in 
August 2002, and a statement of the case (SOC) was issued in 
October 2002.  The appellant perfected his appeal to the 
Board of Veterans' Appeals (Board) with the filing of a 
substantive appeal in November 2002.  In response to her 
request on the substantive appeal for a hearing before a 
Board Member (Veterans Law Judge), the veteran was scheduled 
for a June 2003 videoconference at the RO; however, the 
record shows that the veteran cancelled that hearing and did 
not ask that it be rescheduled.

In December 2003, a Deputy Vice Chairman of the Board granted 
the veteran's motion for advancement on the docket.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2003).



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  In an August 1997 rating decision, the RO denied the 
claim for service connection for a cardiovascular disability.  
Although notified of that denial in August 1997, the veteran 
did appeal that decision.  

3.  The additional evidence associated with the claims file 
since the August 1997 denial does not, by itself or 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a cardiovascular disability and does 
not raise a reasonable possibility of substantiating the 
claim.  

4.  In an October 2000 Board decision, the Board denied the 
veteran's claims for service connection for a back disability 
and for a bilateral leg disability.  

5.  The additional evidence associated with the claims file 
since the Board's October 2000 denial does not, by itself or 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claims for 
service connection for a back disability or a bilateral leg 
disability and does not raise a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  The August 1997 RO denial of the claim of service 
connection for a heart disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2003).  

2.  Since the August 1997 denial (and the August 1997 
notification of that denial), no new and material evidence 
has been received to warrant reopening the veteran's claim 
for service connection for a cardiovascular disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

3.  The October 2000 Board denial of the claims for service 
connection for a back disability and a bilateral leg 
disability is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2003).  

4.  Since the October 2000 denial, no new and material 
evidence has been received to warrant reopening the veteran's 
claims for service connection for a back disability or a 
bilateral leg disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on any of the claims on appeal at this time, as all 
notification and development action needed to render a fair 
decision on these claims has been accomplished.  

The Board points out  that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  
Because, as explained in more detail below, the veteran has 
not presented new and material evidence to reopen any of her 
claims, it does not appear that the duty to assist provisions 
of the Act are applicable in the instant appeal.  

In any event, the Board has determined that all notification 
and development action needed to render a fair decision on 
the issues on appeal has been accomplished.  In this regard, 
the Board notes that the veteran and her representative have 
been put on notice as to the basis for the denial of the 
claims, and, hence, what is needed to support the 
applications to reopen the claims.  Pursuant to a RO letter 
of January 2002, by a statement of the case (SOC) issued in 
October 2002, and supplemental SOC (SSOC) issued in January 
2003, the veteran and her representative also have been 
afforded various opportunities to present evidence and 
argument in support of the petitions to reopen.  Notably, the 
January 2002 RO letter invited the veteran to identify 
treatment providers in support of her claims.  The Board also 
finds that, through the aforementioned documents, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b)).  Specifically, the January 
2002 RO letter and a November 2002 letter invited the veteran 
to submit evidence in support of her claim and to sign an 
authorization allowing VA to obtain records on the veteran's 
behalf.  

Finally, the Board points out that VA has expended all 
reasonable and appropriate efforts to assist the veteran in 
obtaining records identified by her as relevant to her 
claims.  In February 2002, the RO requested medical records 
from a private physician, I.A. Rama, whom the veteran 
identified as treating her, and also requested VA outpatient 
records at the VA Medical Center (VAMC) in Beckley, West 
Virginia, where the veteran reported receiving treatment.  
Finally, the Board notes that it is aware of no circumstances 
in this matter that would put VA on notice of the existence 
of any additional relevant evidence that, if obtained, would 
provide a basis to reopen the claim on appeal.  See McKnight 
v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  In fact, the veteran 
noted in a November 2002 statement that VA had "all the 
records pertinent to this claim."   

Under these circumstances, the Board finds that, with respect 
to each of the claims on appeal, all duties to notify and 
assist owed to the appellant have been met.

II.  Background

On file is a January 1977 decision from the Social Security 
Administration denying the veteran's application for 
disability benefits.  Attached to the decision was underlying 
medical evidence dated in October 1976, from Roy R. Raub, 
M.D., who said that he initially saw the veteran in July 
1976.  Dr. Raub relayed the veteran's report of falling in a 
store in 1974 injuring her back and also injuring her neck, 
and having problems ever since.  He also relayed her report 
of having some back difficulty even before the fall in 1974.  
He diagnosed her as having arthritis of the cervical spine 
with right radiculitis and lumbar arthritis with chronic 
sprain. 

In April 1978, the veteran filed a claim for service 
connection for disabilities to include a back and spine 
condition and arthritis.

During a June 1978 VA examination, the veteran reported that 
her spine and right shoulder ached at times and that her 
spine problems became noticeable in 1974.  She also reported 
"terrible" pain in her lower back when rising in the 
morning.  She reported that a fall in 1974 made her back pain 
worse and she had to quit work as an audiologist in 1974 
because she was unable to lift the equipment.  She reportedly 
took aspirin for the pain.  X-rays of the lumbosacral and 
cervical spine were taken.  The veteran was diagnosed as 
having arthritis involving the lumbar and cervical spine and 
interphalangeal joints of the right hand.

Medical records submitted by the veteran in October 1991 from 
Darrell Belcher, M.D., indicate that the veteran received 
treatment beginning in November 1986 for pain and swelling in 
her right knee which had been bothering her for one week.  X-
rays in November 1987 showed a definite defect in the medial 
femoral condyle.  Knee surgery was discussed.

VA outpatient records dated in October 1992 note that the 
veteran had a history of rheumatoid arthritis.

In February 1993, the veteran submitted an Aid and Attendance 
Application signed by a physician reflecting diagnoses of 
severe arthritis of the lower spine and hips.

On an April 1993 VA examination for determining aid and 
attendance/housebound status, the veteran complained of back 
pain and a tendency to lose her balance and fall on her 
knees. The diagnosis included severe degenerative joint 
disease of the dorsal spine.

On a May 1993 VA general medical examination report, the 
veteran complained of lower back pain, knee pain, and 
difficulty in walking. The diagnoses included degenerative 
joint disease of the dorsal spine and low back pain syndrome.

In May 1997, the veteran filed a claim for service connection 
for a heart disability which she said occurred as a result of 
a board hitting her in the chest in service.  She enclosed a 
service medical record dated in September reflecting a 
diagnosis of contusion of the 3rd right rib.  According to 
the record, the veteran complained of pain over the right 
chest which had its onset one week earlier when she stepped 
on a board that flew up and hit her in the chest.  On 
examination there was pain and tenderness over the right 
third rib.  A chest x-ray was taken and was negative.  The 
veteran returned to the medical facility three days later and 
was found to be improving under rest.  She was discharged to 
duty three days later under treatment.  

In June 1997, the veteran filed a claim for service 
connection for arthritis.

The record contains a July 1997 report from a private 
cardiologist, A. R. Piracha, M.D., who said that the veteran 
came to his office in June 1997 complaining of chest pain.  
He opined that if the chest pain continued, the veteran would 
need a cardiac work-up to further investigate the etiology of 
her chest pain.

In an August 1997 rating decision, the RO denied the 
veteran's claim for service connection for a heart condition.

In a September 1997 letter to the RO, the veteran explained 
that she was appealing the decision made on her disability 
claim, but that she did not claim a disability for the heart.  
Rather, she said it was for her back and legs which occurred 
when a board struck her chest causing her to fall backwards 
onto a walkway.  She said that this incident was the cause of 
the "terrible" arthritis she had.  

In an October 1997 letter, the veteran stated that after Dr. 
Raub performed surgery on her legs she was given a walker. 
She also stated her treatment records from Dr. Raub could not 
be located. She added that she was maintained on pain 
medication.

In a March 1998 decision, the RO denied service connection 
for disabilities of the back and legs.

In April 1998, the RO received the veteran's service medical 
records.  These records show that on a January 1944 physical 
examination report for enlistment purposes, the veteran's 
spine and extremities were normal.  In September 1945, she 
was seen with a contusion on the third right rib. She 
reported that she had stepped on a board which flew up and 
hit her on the chest. She complained of right chest pain ever 
since the injury and was put on bed rest. A chest X- ray was 
negative.  One week later, the veteran was discharged to duty 
under treatment. On a January 1946 physical examination for 
separation purposes, the veteran's spine and extremities were 
normal, and a chest X-ray was negative.  The record notes 
that the veteran sustained a contusion to the 3rd right rib 
in 1945.

In a December 1998 statement, the veteran expressed her 
disagreement with the RO's decision, claiming that she had 
had problems with her back and knee ever since service when 
she was struck by a board in the chest, which knocked her 
backward onto a plank or board.  She noted that Dr. Raub 
performed surgery on her legs and that she was still 
searching for treatment records to support her claims.

In a December 1998 note, the veteran stated she could not 
obtain any more medical records as 50 years have elapsed and 
all the doctors who had treated her have died. She stated 
that she had very bad arthritis in her back caused by the 
fall she had in service, and that she used a walker.

In December 1998, the RO received medical records from 
Bluefield Regional Medical Center, dated in October 1990, 
showing that the veteran reported pain and swelling in her 
left knee and had difficulty in walking for the past several 
months. She reported severe arthritis in the right knee, for 
which she had previously undergone arthroscopic surgery with 
improvement. She was admitted for arthroscopic examination of 
the left knee with diagnoses of degenerative changes in both 
knees (acute on the left with some changes in the medial 
femoral condyle by X-ray) and chondropathy of the knee with 
possible meniscus tear.

In a February 1999 note, the veteran stated that her attempts 
to obtain medical records from one of her private doctors had 
failed.

In her March 1999 substantive appeal, the veteran alleged 
that in service she injured her back when she was struck on 
the chest by a board she had stepped on and was knocked down 
onto a pile of boards. She claimed that she had been bothered 
by arthritis ever since service, that she had two operations 
on her legs, and that she now used a walker. She stated she 
was unsuccessful in her attempts to obtain old medical 
records to support her claims.

In a May 1999 letter to the Board, the veteran reiterated her 
contentions regarding her arthritis arising from an in- 
service injury when she was struck with a board and fell 
backwards onto a pile of lumber.

In an October 2000 decision, the Board denied the veteran's 
claims for service connection for a back disability and a 
bilateral leg disability.

A request for VA medical records in July 2001 reveals a 
single consultation note dated in January 2002.  This record 
shows that inquiries were made as to why the veteran missed 
several appointments and that further appointments would not 
be scheduled for the veteran unless requested. 

In January 2002, the veteran filed what the RO construed as a 
petition to reopen claims for service connection for a back 
disability, bilateral leg disability and a heart disability.

In February 2002, the RO received a statement from someone 
who had known the veteran for several years and said that the 
veteran had been complaining of back aches and pain related 
to a fall she had in service.

In a February 2002 statement from the veteran, the veteran 
informed the RO that she had been treated for her back by Dr. 
Frank Thompson, Mt. Alto Hospital, and Dr. Roy Robb from the 
Bluefield Regional Medical Center.  She also enclosed a 
duplicate medical record dated in July 1997.

Also in February 2002, the veteran submitted a duplicate copy 
of an April 1993 chest x-ray performed during an April 1993 
VA examination.  The veteran stated that findings from the x-
ray showing "tortuosity of the thoracic aorta" was due to 
her chest injury in service.  The x-ray report also contains 
an impression of "no active disease".  

On file is a note from a private chiropractor, dated in 
February 2002, stating that the veteran had come to him in 
1973 complaining of pain, but that he concluded that her 
pathology was too severe for chiropractic techniques, and 
referred her to another specialist.

Also on file is a March 2002 private medical note from I.A.K. 
Rana, MD, who stated that the veteran suffered from severe 
back pain with tenderness on movements and had a history of 
an injury several years earlier.  She enclosed an MRI report, 
dated March 2002, containing an impression of normal thoracic 
spine MRI, multi level lumbar disc dehydration, diffuse disc 
bulging L4-5, no herniated disc fragments or areas of spinal 
stenosis, and a suggestion of cervical spondylosis.

A May 2002 VA treatment record from the Beckley VA medical 
center shows that the veteran contacted the center by 
telephone requesting "PCP" (primary care physician) care 
and medication refills.

In a July 2002 rating decision, the RO denied the veteran's 
petition to reopen claims for service connection for a back 
disability, a bilateral leg disability and a cardiovascular 
disability.

In December 2002, the RO received a duplicate MRI report 
dated in March 2002.

The record contains a number of additional statements from 
the veteran asserting disabilities of the back, heart and 
legs due to an in-service injury when a board hit her on the 
chest.

III.  Analysis

The present claims were initiated when the veteran submitted 
a statement to the RO, in January 2002, which the RO 
construed as a petition to reopen her previously denied 
claims for service connection for a cardiovascular 
disability, a back disability and a bilateral leg disability.

As explained below, each of the prior denials is final.  
Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
was recently revised to define "new" evidence as evidence 
not previously submitted to agency decisionmakers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last final denial 
of the claim(s) sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

A.  Cardiovascular Disability

The veteran's claim for service connection for a 
cardiovascular disability has been considered and denied.  In 
an August 1997 rating decision, the RO concluded that the 
service medical records did not show that the veteran 
suffered from a heart disability in service.  She was given 
notice of this decision in August 1997.  

Because the appellant did not appeal the August 1997 RO 
decision, that decision is final based on the evidence then 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  However, as noted above, pertinent law and 
regulation provides that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

Evidence considered by the RO in August 1997 included service 
medical records submitted by the veteran showing that she was 
treated for a right rib contusion in September 1945 when she 
stepped on a board that flew up and hit her in the chest.  
Chest x-rays at that time were negative.  The evidence also 
included an October 1976 private medical record from an 
orthopedist, a June 1978 VA examination report, and an Aid 
and Attendance Application signed by a physician in February 
1993; this evidence is devoid of complaints or findings 
regarding the veteran's heart.  The evidence further included 
a May 1993 VA examination report absent of findings or 
complaints of heart problems, but which noted 
electrocardiogram findings of "consider left atrial 
enlargement and nonspecific interior T-wave abnormality, 
cannot exclude ischemia.  Probable inferior subepicarial 
injury."  An earlier VA examination report, dated in April 
1993, for Aid and Attendance/Housebound Benefits is likewise 
devoid of complaints or findings regarding heart problems, 
but which included a chest x-ray showing "some tortuosity of 
the thoracic aorta.  There is some osteophytosis of the 
thoracic vertebrae.  Otherwise, no significant abnormalities 
are seen."  Additional evidence of record in August 1997 
consisted of a July 1997 letter from a private physician, A. 
R. Piracha, M.D., noting that the veteran had come to his 
office in June 1997 complaining of chest pain.  He opined 
that if the chest pain continued the veteran would need a 
cardiac work-up to further investigate the etiology of her 
chest pain.  

Evidence received since the August 1997 RO decision includes 
additional service medical records submitted by the National 
Medical Records Center, including the veteran's January 1946 
discharge examination report noting the veteran's chest 
contusion to the right rib in 1945, and showing a normal 
heart and chest x-ray at separation.  The evidence also 
includes private medical records for knee problems, a lay 
statement unrelated to the veteran's heart complaints, and 
private medical records dated in February and March 2002 also 
unrelated to the veteran's heart.  The evidence further 
includes a VA consultation record noting that the veteran had 
missed all scheduled appointments and that no further 
appointments would be scheduled for the veteran unless 
requested.  In addition, the record contains statements from 
the veteran, such as a February 2002 statement, asserting 
that she injured her "heart (aorta)" when she was struck in 
the chest by a board in service.  

The above-referenced evidence received since the RO's August 
1997 denial does not relate to any unestablished fact 
necessary to substantiate the claim for service connection 
for cardiovascular disability.  In other words, it does not 
include any competent medical evidence of a current 
cardiovascular disability or of a medical opinion relating 
such disability to service.  Rather, this evidence reflects 
only that the veteran continues to assert that she has a 
current cardiovascular disability related to service, namely 
the chest injury she incurred in September 1945.  The Board 
notes that these assertions merely reiterate the veteran's 
assertions advanced in connection with the prior claim; 
hence, such evidence is cumulative and not "new" for the 
purposes of reopening the claim.  

Moreover, as a layperson without the appropriate medical 
training and experience, the veteran is not competent to 
provide a probative opinion on a medical matter, such as 
whether the currently claimed disability, in fact, exists, or 
whether there exists a medical relationship between that 
disability and service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Accordingly, where, 
as here, resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  

In the absence of new and material evidence to reopen the 
claim for service connection for a cardiovascular disability, 
the petition to reopen must be denied, and the August 1997 RO 
determination remains final.  

B.  Disabilities of the Back and Legs

The veteran's claim for service connection for a back 
disability and bilateral leg disability has been considered 
by the Board in October 2000 and denied.  Because the veteran 
did not appeal the Board's decision, and no other exception 
to finality applies, the October 2000 decision is final.  See 
38 U.S.C.A. § 7104; 38 C.F.R. §20.1100  (2003).  Nonetheless, 
pertinent law and regulation provides that if new and 
material evidence has been presented or secured with respect 
to a claim that has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Evidence on record at the time of the adverse Board decision 
in October 2000 included the veteran's service medical 
records showing that she was treated for a rib contusion in 
service due to a board hitting her chest, along with a 
January 1946 separation examination report showing a normal 
spine and extremities.  The evidence also included an October 
1976 private medical record from Roy R. Raub, M.D., 
reflecting the veteran's report of falling in a store in 1974 
and injuring her back, along with diagnoses of degenerative 
arthritis of the cervical spine with right radiculitis and 
lumbar arthritis with chronic sprain.  It also included a 
June 1978 VA examination report noting that the veteran's 
spine problems became noticeable in 1974, along with a 
diagnosis of arthritis involving the lumbar and cervical 
spine.  The evidence further included a February 1993 Aid and 
Attendance Application reflecting a diagnosis of severe 
arthritis of the hips and lower spine, and additional VA 
examination reports dated in April and May 1993 containing 
diagnoses of degenerative joint disease of the dorsal spine 
and hip and low back syndrome.  There were also private 
medical records showing knee problems from as early as 1986, 
and an October 1992 VA outpatient record noting rheumatoid 
arthritis.

Evidence received since the October 2000 Board decision 
includes a statement from a friend of the veteran stating 
that the veteran had been complaining for several years of 
backaches and pain related to a fall in service, and a 
February 2002 statement from a private chiropractor noting 
that he saw the veteran in 1973 for complaints of spinal 
pain.  There is also a March 2002 statement from I.A.K. Rana, 
M.D., stating that the veteran suffered from severe back pain 
and had a history of an injury several years ago.  Dr. Rana 
added that the veteran had had surgery on her knees.  He 
enclosed a March 2002 MRI report showing a disc bulge at L4-5 
and suggesting some cervical spondylosis.  The evidence also 
includes a duplicate service medical record, and a record 
showing that the veteran telephoned the VAMC requesting a 
"PCP" (primary care physician) and medication refills.  

Some of the additional medical evidence is, "new" in the 
sense that it was not previously considered by agency 
decisionmakers.  However, none of this evidence is 
"material" for purposes of reopening the claim.  The 
private treatment records merely document the veteran's 
complaints and treatment for her spine, hip and knee 
problems.  This evidence, including Dr. Rana's notation that 
the veteran had a history of an injury "several years ago" 
does not relate such conditions to the veteran's service 
during World War II.  Moreover, the February 2002 statement 
from the veteran's friend stating that the veteran had 
complained for several years of a backache and pain related 
to a fall in service, is the same contention as the veteran 
herself has made both prior to and subsequent to the October 
2000 Board decision and is therefore redundant.  As the Board 
finds that the additional evidence by itself or in connection 
with the evidence previously assembled does not raise a 
reasonable possibility of substantiating the claims for 
service connection for disabilities of the back and legs, it 
is not "new and material" for purposes of reopening either 
claim.  

As to the veteran's statements regarding a relationship 
between the chest injury she received in service and a 
current back disability and bilateral leg disability, the 
Board notes that this statement appears to only reiterate the 
veteran's assertions advanced in connection with the prior 
claim; hence, such evidence is cumulative and not "new" for 
the purposes of reopening the claim.  In any event, the Board 
emphasizes that, as a layperson without the appropriate 
medical training and experience, the veteran is not competent 
to provide a probative opinion on a medical matter, such as 
whether the currently claimed disability, in fact, exists, or 
whether there exists a medical relationship between that 
disability and service.  See Bostain, 11 Vet. App. at 127; 
Routen, 10 Vet. App. at 186.  Accordingly, where, as here, 
resolution of the issues turn on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen the previously disallowed claims.  See 
Moray, 5 Vet. App. at 214.

In the absence of new and material evidence to reopen the 
claims for service connection for a back disability and for 
bilateral leg disability, the petition to reopen these claims 
must be denied.  


ORDER

As new and material evidence has not been received, the 
petition to reopen the veteran's claim for service connection 
for a cardiovascular disability is denied.

As new and material evidence has not been received, the 
petition to reopen the veteran's claim for service connection 
for a back disability is denied.

As new and material evidence has not been received, the 
petition to reopen the veteran's claim for service connection 
for a bilateral leg disability is denied.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



